The opinion of the Court was by
Whitman C. J.
An individual conveyed two certain tracts of land in mortgage to one Sanger; and, afterwards, sold one of the tracts to Samuel Whitney ; and the other to the plaintiff, by deeds of warranty ; Whitney having stipulated, in consideration of the conveyance to him, to pay the amount due to redeem both. The plaintiff and said Whitney thereupon became the assignees of the mortgagor, as to the tracts purchased by each severally. But Whitney, having in trust the fund, with which the whole was to be redeemed, could not take an assignment from the mortgagee without rendering himself liable to the mortgagor for a breach of contract; and a Court, having general equity powers, might compel him to place himself in the condition he would have been in, if he had merely procured the mortgage to be discharged; and it may be that the same might be done by the plaintiff, he being, in reference to a portion of the mortgaged premises, the assignee of the mortgagor. But the powers of this Court, as a Court of equity, are specific, and limited by statute. In regard to mortgages it is confined to “suits for the redemption or foreclosure” thereof. What is to be understood, in this instance, by foreclosure, it may be difficult to ascertain; for the legislature have prescribed with precision, what shall be done to foreclose a mort*179gage. This Court, it is believed, a,re not vested with the power to decree a foreclosure in any case. The acts which are to foreclose a mortgage are, in every case, to be those of the mortgagee, or of those standing in the place of the mortgagee. It is not presumable, that the legislature intended to superadd a power in this Court to adjudge or decree a foreclosure upon grounds other than what they have specifically enacted to be such. As to suits for redemption, the power delegated must have reference to the mode of proceeding particularly prescribed for the purpose. If the bill can be considered as presenting a case, on the part of the plaintiff, under either branch of the statute, it must be upon the ground that the defendants, or one of them, is or are in the condition of a mortgagee; and that the plaintiff is in the condition of the mortgagor; and that the amount due to discharge the mortgage has been paid. It is not pretended that either of the other alternatives in the statute have been performed, so as to give the plaintiff a right to proceed as the assignee of the mortgagor.
If the parcel of land., claimed by the plaintiff, were in the possession of Edward Gray at the time of the filing of the bill, or if it were at that time in the possession of Lendall M. Gray, and had been acquired by him with knowledge, on his part, that Edward Gray, of whom he purchased, held the same by a defeasible title, it may be that we could pass a decree in the plaintiff’s favor, as prayed for by him. But if Lendall M. Gray has acquired an indefeasible title to the premises, it would be out of our power to afford the plaintiff the relief particularly designated by him. We could not in such case order a release to be made of the premises to the plaintiff.
It will then be well, in the first place, to consider whether Lendall M. Gray, when he purchased of Edward, could fairly suppose that Edward had an indefeasible title to convey. It is alleged that Edward, not only had no such title, but that Lendall knew it; and that the sale to him was by collusion. But the proof does not seem to support these allegations. It is admitted by L. M. Gray in his answer, that he knew the *180plaintiff made some kind of claim to the land; that he pretended there was an elder title to it, than the one set up under the mortgage; and that he avowed his determination to avail himself of it; and the proof goes no further than the answer admits. This is very different from knowledge that there had ever been a redemption of the mortgage; and quite a number of years after his purchase would seem to have elapsed before he ever heard of any thing of the kind. When Edward took an assignment of the mortgage, it is admitted the right of redemption had nearly expired. Looking at the record, Lendall might well see it to have been so; and, looking at the assignment to Edward, he would not be led to apprehend that he had not a perfect title to the land. It does not appear that he had the slightest intimation, at the time he purchased, that there was any pretence that Edward had been furnished with funds to enable him to redeem the premises. He might, therefore, well suppose Edward’s title to be good; and might innocently purchase the same of him; and having so purchased, must be considered as having acquired an indefeasible estate therein. 1 Story’s Eq. 415. He cannot, therefore, be decreed to release the same to the plaintiff. And this puts an end to our power to deal with the estate, as a Court of equity, under the mortgage; and the bill, as against Lendall M. Gray, must therefore be dismissed.
The next question is, can the bill be sustained against Edward Gray upon any other grounds. If there was a fund, as is supposed, placed in his hands, and there is much reason to suppose there was, for the purpose of redeeming the mortgage, which cannot now be made available for such purpose, can it be reached by this process for the benefit of the plaintiff? Can we award that it shall be paid to him ? or can we assess damages for the breach of the undertaking, on the part of Edward, to redeem; and decree the same to be paid to the plaintiff? If it be considered that a sum of money was placed in Edward’s hands in trust to redeem the mortgage, by whom was it placed there ? and who is the cestui que trust. Not the plaintiff. There is no privity between him and Edward *181Gray. The privity is between Samuel Whitney and Edward Gray. There was no privity between Edward and the grantor of Whitney ; and much less between the former and the plaintiff, who is but a collateral grantee of a different parcel of real estate from the grantor of Whitney. Without such privity, or certainly without collusion between the said grantor and said Whitney, with the said Edward, of which there is not the slightest pretence, the plaintiff could not recover. 3' Story’s Eq. <§, 262, 513 — 17.
If the plaintiff would proceed against the said Edward upon the ground of fraud, he would still find obstacles to encounter. The fraud must be alleged to consist in the purchase of an assignment of the mortgage, instead of redeeming it with funds in Edward’s hand, placed there by Whitney for the purpose ; and of the sale of the premises in question to L. M. Gray in feo, &c. in which case the same want of privity would exist as in case of the supposed trust.. The immediate fraud, if such it could be called, was committed against Whitney. The injury to him was direct. The plaintiff is in no sense his as-signee; and Whitney is not responsible to him. This bill, then, upon any such ground is not sustainable.
Besides, the allegations in the bill are not such as to entitle the plaintiff to recover upon the ground either of fraud or trust. The claim is to have a redemption decreed; or that the amount paid for the assignment ’should be treated as a redemption. But this having become impossible from the circumstance that L. M. Gray cannot be disturbed in the enjoyment of his purchase of Edward, nothing but damages can be recovered for the breach of his engagement; or for the fraud, if such it could be'deemed ; and the bill, setting forth no such ground of claim, the defendant, Edward Gray, could have no intimation that he was to place himself upon his defence, as to any such claim. If this had been set forth as the ground of claim, the plea of the statute of limitations might have been interposed, in addition to the want of privity. There was no concealment of the facts from which the fraud is supposed to be inferable. They were mostly matters of record. His sup*182posed rights were invaded eight or nine years ago with his knowledge. Having slept so long over the alleged wrong he cannot reasonably complain if he is subject to some inconvenience in consequence of it. He however is probably not without his remedy against his warrantor; and it must be a plain, adequate and appropriate one.

Bill dismissed.